DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 27 April 2020.
Claims 1-20 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 July 2020, 06 July 2021, 24 November 2021 and 09 February 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Plamondon et al. (US Publication 2008/0225721).
With respect to claims 1, 12, 18 and 20, Plamondon teaches An access point (AP) device, (appliance, Figure 5) comprising
 a memory configured to store instructions; (memory, paragraph 64) and 
a controller coupled to the memory, (controller coupled to memory, paragraph 64) wherein the instructions cause the controller to be configured to: 
monitor bandwidth allocated by the AP device to a plurality of data flows (The appliance monitors each TCP connection, characterizing it with respect to the different dimensions, selecting a recongestion algorithm that is appropriate for the current characterization, Paragraph 139) directed to a plurality of wireless clients  comprising a supported AP device; (The clients may be connected to the appliance by any means including a LAN, WAN, MAN, or any other network or combination of networks.. The clients may be connected to the appliance via a second appliance (supported AP device) located at the branch office, Paragraph 202)
receive from the supported AP device a message indicating a degradation of a quality of service (QoS) level of the supported AP device; (When the appliance receives an indication of network congestion, the allocation of congestion indications may be used to aid in providing quality of service (QoS) guarantees with respect to one or more connections, Paragraph 201, congestion indication is received via connection 515a (second appliance), figure 5) and 
adapt, in response to the message, a first bandwidth allocated to a first data flow of the plurality of data flows which is forwarded to the supported AP device. (an appliance uses congestion indications to control bandwidth usage among a plurality of connection, Paragraph 223)
With respect to claims 2 and 13, Plamondon teaches wherein the AP device is a home gateway (HGW) AP, (Appliance are gateway, Paragraph 48. The appliance is located at the client, which local to client (home), Paragraph 202. Examiner note: the appliance is gateway and located locally then appliance is home gateway) wherein the plurality of wireless clients comprises a plurality of supported APs, (The appliances are located locally at the clients, Paragraph 202) and wherein the supported AP device is one of the plurality of supported APs. (The appliances are supported, Paragraph 202)
With respect to claims 3 and 14, Plamondon teaches wherein the instructions further cause the controller to be configured to identify each one of the plurality of data flows according to at least one of the following parameters: a source Internet Protocol (IP) address, a destination IP address, a source port, a destination port, or a protocol. (the appliance identifies network flow by source IP address, Paragraph 168) 
With respect to claims 4 and 15, Plamondon teaches wherein the instructions further cause the controller to be configured to: perform a classification of each one of the plurality of data flows according to the parameters; and allocate the first bandwidth to the first data flow according to a corresponding classification. (traffics are assigned priorities, UDP traffic is assigned higher priority and TCP traffic lower priority and an appliance may assign higher priorities to bursty connections than to connections featuring relatively constant bandwidth, Paragraph 211)
With respect to claims 5 and 16, Plamondon teaches wherein the instructions further cause the controller to be configured to:
maintain a plurality of queues for the plurality of data flows in a one-to-one manner; (implementations of fair queuing, each connection has its own queue, Paragraph 3)
extract data from the message; (congestion indication is received, Paragraph 219) and
adapt a management of the plurality of queues according to the data. (maintain a list, queue, or other data structure based on congestion indication, Paragraph 219)
With respect to claims 6 and 17, Plamondon teaches wherein the message comprises a drop level indication indicating a drop level value that is selected from a range of values, (congestion indication is received and select from values, Paragraph 219) and wherein the instructions further cause the controller to be configured to adapt the first bandwidth based on the drop level indication. (appliance uses congestion indications to control bandwidth usage among a plurality of connections, Paragraph 223)
With respect to claim 7, Plamondon teaches the instructions further cause the controller to be configured to:
assign a drop level threshold value to each drop level value of the range of values, (congestion indication is assigned a threshold, Paragraph 218) and
adapt the first bandwidth based on the drop level threshold value, (bandwidth is selected based on assigned threshold, Paragraph 218)
With respect to claim 8, Plamondon teaches wherein the plurality of data flows is a plurality of video streams. (the traffic flow comprises any application related to real-time data communications, such as applications for streaming video, Paragraph 208)
With respect to claim 9, Plamondon teaches wherein the instructions further cause the controller to be configured to adapt the first bandwidth by dropping a droppable packet, and wherein the droppable packet is a complete video frame. (if a number of connections are operating over the same network 104, there may be no guarantee that the first connection to suffer a congestion event such as a dropped packet will be the lowest priority connection. In these cases, it may be advantageous for an appliance to redistribute congestion events such that lower priority connections receive 
With respect to claim 10, Plamondon teaches wherein the instructions further cause the controller to be configured to tag each of the plurality of data flows with a flow identifier (ID). (the flow controller uses transmit identifiers or numbers to determine data flow, Paragraph 145)
With respect to claim 11, Plamondon teaches wherein the instructions further cause the controller to be configured to:
receive at least two messages from the supported APs, wherein each of the at least two messages indicates the degradation of the QoS level of the supported AP device; (multiple congestion indications is received, Paragraph 222) and
adapt, in response to the at least two messages, the first bandwidth allocated to the first data flow according to one of the at least two messages indicating a highest drop level value. (multiple congestion indications is used to create a reduction in subsequent bandwidth usage of the lower priority connections sufficient to alleviate the network congestion, Paragraph 222)
With respect to claim 19, Plamondon teaches the instructions further cause the controller to be configured to monitor a queue occupancy level of each of the plurality of data flows in a plurality of queues to monitor the first QoS level. (When the total amount of queuing becomes excessive, a packet is dropped from the connection with the longest queue, Paragraph 3. Examiner note: since total amount is the queue occupancy level, when it becomes excessive packets are dropped.) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fuller et al. (US Publication 2010/0103820) discloses managing a plurality of subscribers using a communication network involving: obtaining network usage data for a plurality of service flows associated with the plurality of subscribers using the network; from the network usage data, determining which of the plurality of subscribers has been using an excess amount of bandwidth; determining that at least some part of the network is currently in a congested state.

Gupta et al. (US Publication 2014/0092731) discloses identifying, based at least in part on an access network discovery and selection function (ANDSF) quality of service (QoS) policy, a preferred access point (AP) of a wireless local area network (WLAN). In some embodiments, the ANDSF QoS policy may be compared to one or more of an air-interface congestion parameter of the AP, and/or a backhaul congestion parameter of the AP.

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/ABDULLAHI AHMED/               Examiner, Art Unit 2472